MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                          Oct 17 2017, 7:16 am
court except for the purpose of establishing                            CLERK
the defense of res judicata, collateral                             Indiana Supreme Court
                                                                       Court of Appeals
estoppel, or the law of the case.                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jane H. Conley                                           Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Leonard L. Petty,                                        October 17, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1705-CR-1029
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Barbara Cook
Appellee-Plaintiff.                                      Crawford, Judge
                                                         Trial Court Cause No.
                                                         49G09-1509-F6-33896



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1705-CR-1029 | October 17, 2017     Page 1 of 5
                                          Case Summary
[1]   Following a jury trial, Leonard Lajuan Petty (“Petty”) was convicted of

      Criminal Confinement, as a Level 6 felony,1 and Criminal Mischief, as a Class

      B misdemeanor.2 Petty now appeals, challenging the sufficiency of the evidence

      supporting his convictions. We affirm.



                                 Facts and Procedural History
[2]   On August 22, 2015, Petty got into an argument with Parva Fowlkes

      (“Fowlkes”), his grandmother. At the time, Petty was living with Fowlkes in

      her Indianapolis home. Petty became angry, and Fowlkes asked him to leave.

      When Petty refused to leave, Fowlkes picked up a phone; Petty took the phone

      and threw it. Petty then approached Fowlkes, got face to face with her, and

      told Fowlkes that she “made [him] do this.” Tr. Vol. II at 31. Fowlkes was

      sitting in a chair, and Petty positioned himself so that he was straddling

      Fowlkes, with a leg on either side of her thighs. He said, “[W]hat are you going

      to do[?] [W]hat are you going to do?” Tr. Vol. II at 31. Petty then began

      throwing nearby objects, including a paperweight that he had given Fowlkes.

      The objects cracked a marble coffee table, broke a window, and damaged the

      window blinds. Fowlkes could not get up with Petty straddling her. After




      1
          Ind. Code § 35-42-3-3(a).
      2
          I.C. § 35-43-1-2(a).


      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-CR-1029 | October 17, 2017   Page 2 of 5
      several minutes, Petty went upstairs, and Fowlkes used a neighbor’s phone to

      call 9-1-1. By the time law enforcement arrived, Petty had left the area.


[3]   On March 22, 2017, Petty was brought to trial on charges of Criminal

      Confinement, as a Level 6 felony; Interference with the Reporting of a Crime,

      as a Class A misdemeanor;3 and Criminal Mischief, as a Class B misdemeanor.

      A jury found Petty not guilty of Interference with the Reporting of a Crime, and

      found Petty guilty of the remaining charges. A sentencing hearing was held,

      and Petty was sentenced to concurrent sentences of 545 days for the felony and

      180 days for the misdemeanor, with most of the time suspended.


[4]   Petty now appeals.



                                 Discussion and Decision
[5]   Petty argues that there is insufficient evidence to support his convictions. When

      reviewing the sufficiency of evidence to support a conviction, “we look only at

      the probative evidence and reasonable inferences supporting the verdict.” Love

      v. State, 73 N.E.3d 693, 696 (Ind. 2017). We neither reweigh the evidence nor

      assess the credibility of witnesses, and “will affirm the conviction unless no

      reasonable fact-finder could find the elements of the crime proven beyond a

      reasonable doubt.” Id.




      3
          I.C. § 35-45-2-5.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-CR-1029 | October 17, 2017   Page 3 of 5
[6]   To convict Petty of Criminal Confinement, the State had to prove that Petty

      knowingly or intentionally confined Fowlkes without her consent. See I.C. §

      35-42-3-3(a). To “‘confine’ means to substantially interfere with the liberty of a

      person.” I.C. § 35-42-3-1. Petty argues that the State failed to prove that he

      confined Fowlkes because the encounter was relatively short, Fowlkes did not

      say anything while Petty stood there, and Fowlkes was unharmed. Yet,

      Fowlkes testified that she wanted to get up, and that she could not do so with

      Petty positioned in front of her, throwing objects for several minutes. This is

      sufficient evidence from which a reasonable fact-finder could conclude that

      Petty substantially interfered with Fowlkes’s liberty.


[7]   Petty also argues that the State failed to prove that he knowingly confined

      Fowlkes—Petty relies on his testimony that he blacked out during the

      encounter and that Fowlkes did not ask him to move. “A person engages in

      conduct ‘knowingly’ if, when he engages in the conduct, he is aware of a high

      probability that he is doing so.” I.C. § 35-41-2-2(b). Here, Fowlkes testified

      that Petty got angry during an argument, put his face close to hers, straddled

      her, and prevented her from getting up. Petty told Fowlkes that she made him

      do it, and repeatedly asked her what she was going to do. From this evidence, a

      jury could reasonably conclude that Petty knowingly confined Fowlkes.


[8]   As to Criminal Mischief, the State was obligated to prove that, without

      Fowlkes’s consent, Petty recklessly, knowingly, or intentionally damaged

      property belonging to Fowlkes. See I.C. § 35-43-1-2. The State specifically

      alleged that Petty had broken a window and/or a coffee table. Petty contends

      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-CR-1029 | October 17, 2017   Page 4 of 5
       that the State failed to prove that he even recklessly engaged in the charged

       conduct, and again relies on his testimony that he blacked out during the

       encounter. “A person engages in conduct ‘recklessly’ if he engages in the

       conduct in plain, conscious, and unjustifiable disregard of harm that might

       result and the disregard involves a substantial deviation from acceptable

       standards of conduct.” I.C. § 35-41-2-2(c). In this case, the evidence indicates

       that Petty angrily straddled Fowlkes and began throwing objects—including a

       paperweight that Petty had given Fowlkes—across the room. By throwing the

       objects, Petty damaged a window and coffee table. This evidence supports a

       reasonable determination that Petty recklessly damaged the property.



                                               Conclusion
[9]    Petty’s convictions are supported by sufficient evidence.


[10]   Affirmed.


       Baker, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-CR-1029 | October 17, 2017   Page 5 of 5